HOOD, Judge.
This is an action for damages instituted by Veronica C. Landry against The Millers Mutual Fire Insurance Company of Texas. Plaintiff contends that she sustained personal injuries as the result of a three-car motor vehicle collision which occurred in Lafayette Parish on October *49231, 1965. One of the automobiles involved in the collision was being driven by John N. Houston, and another was being driven by Paul Bearb. Plaintiff was a passenger in the Houston automobile, and defendant is the liability insurer of the Bearb vehicle.
This suit was consolidated for trial and appeal with the case of Houston v. Millers from a judgment of the Circuit Court of Mutual Fire Insurance Company of Texas, 228 So.2d 488, which is being decided by us today. Both of these companion suits arose out of the same accident, and in each case the demands of the plaintiff were re-j ected.
For the reasons which we assigned in the companion suit instituted by John N. Houston, the judgment appealed in the instant suit is affirmed. The costs of this appeal are assessed to plaintiff-appellant.
Affirmed.